Citation Nr: 1523220	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  14-15 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to January 1957.

These matters come to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in July 2012, a statement of the case was issued in February 2014, and a substantive appeal was received in April 2014.

The issue of entitlement to service connection for an acquired psychiatric disability has been raised by the record in an August 2010 submission in the form of a June 2010 statement from a VA psychologist, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  In a May 1997 rating decision, the RO denied entitlement to service connection for bilateral hearing loss and determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for tinnitus; the Veteran did not appeal that determination and new and material evidence was not received within one year of its issuance.

2.  Additional evidence received since the RO's May 1997 decision is new and relates to an unestablished fact necessary to substantiate the claims of service connection for bilateral hearing loss and tinnitus, and raises a reasonable possibility of substantiating the claims of service connection.

3.  The weight of the evidence shows that the Veteran has bilateral hearing loss as a result of active service.

4.  The weight of the evidence shows that the Veteran has tinnitus as a result of active service.


CONCLUSIONS OF LAW

1.  The May 1997 RO decision denying entitlement to service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the May 1997 rating decision which denied entitlement to service connection for bilateral hearing loss and tinnitus, and the claims of service connection are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria to establish service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. §§ 3.303, 3.304 (2014).

4.  The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In March 1993, the Veteran filed a claim of service connection for bilateral hearing loss.  In an April 1994 rating decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran perfected an appeal to the Board.  In an October 1996 rating decision, the Board denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran did not file a notice of appeal.  The Board's decision is final.  38 U.S.C.A. § 7104.

In March 1997, the Veteran filed a claim to reopen.  In a May 1997 rating decision the RO denied entitlement to service connection for bilateral hearing loss and determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for tinnitus.  The Veteran did not file a notice of disagreement and no new and material evidence was received during the one-year appeal period.  The May 1997 rating decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

In June 2010, the Veteran filed a claim to reopen.  The record contains a July 2010 positive etiological opinion from a VA nurse practitioner; an October 2010 positive etiological opinion from a QTC examiner; and, a December 2010 opinion from a QTC examiner.  In a January 2011 rating decision, the RO confirmed and continued the RO's prior denial.  In June 2011, the Veteran submitted lay statements from friends, family members, and his spouse pertaining to his hearing loss and tinnitus.  In an August 2011 VA Report of Contact, the Veteran confirmed that he was requesting reconsideration of the January 2011 rating decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In an August 2011 rating decision, the RO determined that new and material evidence had not been received to reopen the claims.  

The prior evidence of record did not contain any evidence relating the Veteran's hearing loss and tinnitus to service, thus such opinions support an element of service connection.  38 C.F.R. § 3.303.  Likewise, the lay statements were not previously of record.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  For the above reasons, the claims of service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108.  

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as sensorineural hearing loss or tinnitus, (as an organic disease of the nervous system), are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus due to noise exposure during active service.  His DD Form 214 reflects that he was a vehicle driver with an artillery division.  

Service treatment records are not available for review as the National Personnel Records Center (NPRC) has indicated that they were likely destroyed in a fire in 1973.  

In July 1996, the Veteran testified at a Board hearing.  He testified that as a result of the job that he had while in active military service which primarily was dealing with small as well as 105 howitzers as a training instructor at the firing range he was exposed to a lot of noise over a long period of time which eventually deteriorated his hearing.  T. at 3.  

Correspondence dated in April 2010 from a VA family nurse practitioner reflects that it is certainly within reason that repeated close exposure to gunfire could have contributed to his hearing loss.  See 07/01/2010 VBMS entry, Medical Treatment Record - Government Facility.  The Board acknowledges that such opinion was based on the reports of the Veteran and VA records, not based on review of the entire evidence of record.  

In October 2010, the Veteran underwent a QTC examination with an audiologist.  The examiner opined that the etiology of his tinnitus was likely related to the etiology of his hearing loss.  Upon audiological testing, interviewing the Veteran, and reviewing the evidence of record, the examiner noted a gradual decrease in hearing over several years since the Veteran's military service.  Since there is no exit audiogram, the examiner found that it is at least as likely as not that the hearing loss is caused by military exposure.  The Veteran stated that he wore hearing protection, but it did not seem to block out the extremely loud noise.  

In December 2010, the Veteran underwent another QTC examination.  The examiner could not resolve the etiological issue without resorting to mere speculation.  The examiner noted that the Veteran's service medical records were destroyed, therefore there are no exit audiograms to review.  Also, there is no documentation that the Veteran did serve as an artillery instructor.  Military records indicate that he was a truck driver.  The Veteran reports that he only briefly served as a truck driver and was put in the occupation of artillery instructor for the majority of his military career where he was reportedly exposed to loud levels of noise for many hours a day from gunfire.  Since there is no documentation to review besides audiograms and medical records performed many years after his military service, the examiner found that it would be mere speculation that he was exposed to loud noises in the military that contributed to his hearing loss.  If documentation is found verifying that he did serve as an artillery instructor, it is at least as likely as not that the noise exposure in the military did contribute to his hearing loss.  Since there is no documentation, it is mere speculation.

The Board concedes that the Veteran experienced acoustic trauma during active service, as such is consistent with his duties.  Due to the lack of service treatment records, it is not known whether he had hearing loss at the time of separation from service.  The Veteran asserts that he began to experience ringing in the ears initially and then began to experience hearing loss.  T. at 5-6.  He asserts that his post-service employment did not include exposure to noise.  T. at 6.  He has submitted multiple lay statements which attest to the Veteran's hearing problems following service.  The Board finds the Veteran's account credible, and find the accounts of his family and friends to be credible.  Also, as detailed, there are essentially three positive etiological opinions of record.  The initial opinion from the QTC examiner is based on review of the record, interview and examination with the Veteran.  The December 2010 QTC examiner was unable to provide an opinion without resorting to speculation, but indicated that a positive opinion would be proffered if the Veteran served as an artillery instructor.  The DD 214 of record does not clearly establish that the Veteran served as an artillery instructor and any other service personnel records are not available; however, the Board has found the accounts of the Veteran to be credible.  The Board finds that the evidence is in relative equipoise and the claim will be granted on the basis of the application of benefit of the doubt in the Veteran's favor.  In light of the contentions of the Veteran and the positive opinions of record, the Board finds that service connection is warranted for bilateral hearing loss and tinnitus.  


ORDER

The claim of service connection for hearing loss is reopened, and entitlement to service connection for bilateral hearing loss is granted.

The claim of service connection for tinnitus is reopened, and entitlement to service connection for tinnitus is granted.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


